

116 S4240 IS: No WHO Withdrawal Act
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4240IN THE SENATE OF THE UNITED STATESJuly 21, 2020Mr. Coons (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the use of funds to withdraw the United States from the World Health Organization. 1.Short titleThis Act may be cited as the No WHO Withdrawal Act.2.FindingsCongress makes the following findings:(1)In 1948, the United States became a state party to the Constitution of the World Health Organization, done at New York July 22, 1946, and entered into force April 7, 1948 (62 Stat. 2679; TIAS 1808), a multilateral treaty to which the United States was an original signatory and the terms of which the United States helped draft.(2)Pursuant to Article 4 of the Constitution of the World Health Organization, the United States accepted that Constitution's terms in accordance with the provisions of that Constitution and in accordance with the constitutional processes of the United States.(3)The Constitution of the World Health Organization lacks an explicit withdrawal provision.(4)Congress passed the joint resolution entitled Joint Resolution providing for membership and participation by the United States in the World Health Organization and authorizing an appropriation therefor., approved June 14, 1948 (62 Stat. 441, chapter 469), authorizing the President to accept United States membership in the World Health Organization and specifying that the United States could withdraw from the Organization upon the satisfaction of the following two conditions:(A)The United States would provide notice one year before withdrawing.(B)The United States would continue to meet its financial obligations to the World Health Organization for the Organization's current fiscal year.(5)That joint resolution authorized an annual appropriation to the Department of State for the payment by the United States of its share of the expenses of the World Health Organization, and in doing so, Congress exercised both its constitutional power of the purse and its power to approve international agreements.(6)President Harry Truman’s statement of the acceptance of the United States of the Constitution of the World Health Organization expressly acknowledged that he was acting pursuant to the authority granted by the joint resolution … and subject to the provisions of that joint resolution (62 Stat. 2792).(7)On July 2, 1948, the World Health Assembly unanimously recognized the validity of the ratification of the Constitution of the World Health Organization by the United States.(8)The World Health Organization plays an essential role in the global governance of health and infectious disease, including through setting norms and sharing information, facilitating international coordination, providing technical support, and monitoring health trends around the world.(9)The United States was the World Health Organization’s largest donor in 2018 and 2019, providing $893,000,000, or about 15 percent, of the Organization’s budget.(10)On January 30, 2020, the World Health Organization declared the coronavirus disease 2019 (commonly known as COVID–19) outbreak a public health emergency of international concern.(11)The World Health Organization is working to help countries manage and respond to COVID–19 and a multitude of other public health threats, including by improving preparedness and response capacity, accelerating research and development for treatment and therapeutics, distributing essential supplies, and coordinating across regions to assess, respond, and mitigate risk.(12)On April 14, 2020, in the midst of the deadliest global pandemic in decades, President Donald J. Trump announced the suspension of United States funding to the World Health Organization pending a review into the Organization’s response to the spread of COVID–19.(13)On July 6, 2020, President Trump sent a formal notice to Congress and the World Health Organization that the United States will withdraw from the Organization after 72 years of membership, despite the Organization’s vital role in the global response to the COVID–19 pandemic.(14)The United States may not legally withdraw from the World Health Organization Constitution until, at the earliest, July 6, 2021, one year after the date of the formal withdrawal notice, and the United States would still be legally obligated to pay the balance of its financial obligations to the World Health Organization.3.Statement of policyIt is the policy of the United States—(1)to remain a member in good standing of the World Health Organization, including by payment of the financial obligations of the United States to the Organization;(2)to reject any efforts to withdraw the United States from the World Health Organization, either directly, or indirectly through condemnation of the Organization; and(3)to continue to work within the World Health Organization to reform and improve the Organization.4.Prohibition on the use of funds to withdraw from the World Health Organization(a)In generalNotwithstanding any other provision of law, no funds described in subsection (b) may be obligated or expended to take any action to withdraw the United States from the World Health Organization. (b)Funds describedThe funds described in this subsection are funds—(1)authorized to be appropriated or otherwise made available for fiscal year 2021 or any fiscal year thereafter; or(2)authorized to be appropriated or otherwise made available for any fiscal year before fiscal year 2021 and available for obligation as of the date of the enactment of this Act.